EXHIBIT 10.66

 

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

 

THIRD AMENDMENT TO TECHNOLOGY SERVICES AGREEMENT

 

This THIRD AMENDMENT (“Third Amendment”) to the September 19th, 2007, Technology
Services Agreement as previously amended (the “Agreement”) by and between
Republic Bank & Trust Company (“Republic”), a Kentucky banking corporation, and
Jackson Hewitt Technology Services LLC (“JHTSL”), a Delaware limited liability
company, is effective as of the 29th day of December, 2009.

 

RECITALS

 

WHEREAS, Republic and JHTSL entered into the Agreement on September 19, 2007.

 

WHEREAS, Republic and JHTSL amended the Agreement on December 2, 2008 and
November 23, 2009.

 

WHEREAS, Republic and JHTSL desire to amend certain terms of the Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth below and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Republic and JHTSL do
hereby agree to amend the Agreement as follows:

 

AMENDMENTS

 

1.                                       The definition of “Resource Rate” in
Section 1.1 (g) (iii) is modified to read as follows:

 

(g)                                 [*].

 

2.                                       Section 1.5 (c) is modified to read as
follows:

 


(C)          FOR EACH OF THE 2010, 2011 AND 2012 TAX SEASONS, REPUBLIC SHALL
MAKE A PAYMENT TO JHTSL OF [*].


 

3.                                       The following language is added to
Section 1.5:

 

(g)                                 With respect to each Tax Season, Republic
shall have the right to withhold the respective 2010, 2011 and/or 2012
February and/or March payments under Section 1.5 of this Agreement and the
Additional Fees under Section 1.6 of this Agreement if Republic, reasonably
determines (i) on February 26, 2010 and/or the last business day February of
2011 and/or 2012 that there has been a material adverse change that will likely
result in the Designated ERO Locations failing to provide services to [*];
(ii) on or before March 31, 2010, March 31, 2011 and/or March 31, 2012 that the
Republic Customers who have obtained RALs during the corresponding Tax Season
will likely have, in the aggregate, a RAL delinquency in excess of [*] on
August 31, 2010, August 31, 2011 and/or August 31, 2012; or (iii) on or before
March 31, 2010, March 31, 2011 and/or March 31, 2012 that due to JHI’s, JHTSL’s,
and/or a Designated ERO’s lack of compliance with Republic’s policies and
procedures, Republic has and/or will likely be required to conduct additional
audits, take corrective action and/or incur regulatory fines or penalties, or
suffers or will likely suffer other additional financial costs due to such
noncompliance; and in each case of (i), (ii) and/or (iii) above, to the extent
Republic has, or reasonably expects to, suffer such resulting harm. Any such
determinations shall be made in good faith by Republic and are subject to
providing JHI with written notice no later than the date defined in each section
of such determination including a detailed explanation of the reasons for such
determination and detail of harm incurred or expected to be incurred. In the
event Republic exercises this Section 1.5 (g), the parties agree to immediately
begin dispute resolution proceedings as described in Section 10 of this
Agreement. In the event any such notice is given, Republic shall have a duty to
provide updates to JHI (and any additional information or documentation
reasonably requested by JHI) regarding such resulting harm, including, without
limitation, actual costs, expenses and losses and to deliver to JHI any amount
withheld in excess of such actual costs,

 

1

--------------------------------------------------------------------------------


 

expenses and losses. JHI shall have the right to seek confirmation of such
claims, by audit or otherwise. This section is in addition to and does not
replace or negate the provisions of Section 9.4 of the Program Agreement. The
dates set forth in this Section relate to each respective Tax Season only.

 

4.                                       Section 1.6 is modified to read as
follows:

 

1.6                                 Additional Fees. For each Tax Season under
this Agreement, Republic shall pay additional consideration to JHTSL for
additional services performed and additional resources required to support
expansion in the Program over such Tax Seasons. [*].

 

5.                                       Section 2.2 shall be modified to read
as follows:

 

2.2                                 Training. JHTSL shall offer to all
participating EROs training regarding Bank Products, and shall further require
all participating EROs to satisfactorily complete such training. In connection
therewith, JHTSL agrees to (i) submit said training program to Republic for
prior review and approval, and (ii) incorporate Republic’s ERO compliance and
operational training into such training program. JHTSL understands and agrees
that Republic may offer and/or require participating EROs to receive additional
training with respect to Bank Products.

 

6.                                       Section 5.1 shall be modified to read
as follows:

 

5.1                                 Term. This Agreement shall be effective upon
its execution and applicable to the Program for Tax Seasons 2010, 2011 and 2012
and all related periods. This Agreement shall terminate and expire on
October 31, 2012, unless extended by written agreement of the parties (the
“Term”).

 

7.                                       Schedule A of the Agreement shall be
nullified and replaced with Schedule A, attached hereto which Schedule shall be
applicable for each of the 2010, 2011 and 2012 Tax Seasons.

 

8.                                       Republic and JHTSL enter into this
Third Amendment only for the purposes stated herein. Unless otherwise amended
herein, all other terms and conditions of the Agreement remain unchanged and in
full force and effect.

 

IN WITNESS WHEREOF, this Third Amendment has been executed and delivered by a
duly authorized officer of each party as of the date set forth above.

 

REPUBLIC BANK & TRUST COMPANY

 

JACKSON HEWITT TECHNOLOGY SERVICES LLC

 

 

 

 

 

By:

/s/ William R. Nelson

 

By:

/s/ Daniel P. O’Brien

 

 

 

 

 

Name:

William R. Nelson

 

Name:

Daniel P. O’Brien

 

 

 

 

 

Title:

President – TRS

 

Title:

EVP & CFO

 

2

--------------------------------------------------------------------------------


 

Schedule A

 

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

 

[*]

 

3

--------------------------------------------------------------------------------

 